In an action to recover corporate moneys alleged to have been converted by indorsements of checks without authority, the proceeds of which the defendant bank permitted the indorser to use personally, judgment dismissing the complaint unanimously affirmed, with costs. In our opinion, the appellant failed to prove lack of authority in Cianciulli to indorse the corporate cheeks. On the contrary, it was shown that Cianeiulli’s personal account and that of the corporation were used interchangeably for payment of the company’s obligations during all of the period in which the cheeks in question were drawn. It further appears that the company is a close corporation, used as a convenient adjunct for Cianciulh’s operations, and, in fact, that Cianciulli had been permitted to use corporate checks as he willed. Under the circumstances, there is a complete failure of proof as to conversion. Present-—-Hagarty, Davis, Johnston, Adel and Close, JJ.